DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kathleen Chapman on 08/16/2022.
The application has been amended as follows (as indicated in bold and underline): 
1. A modular power conversion system comprising:
 at least one first electric resource comprising:
 an electric generator comprising a permanent magnetic synchronous motor; and
 a motor controller for the permanent magnetic synchronous motor comprising: 
an analog/digital converter that converts analog sensor signals from the permanent magnetic synchronous motor to digital signals for use by a digital signal processor comprising half bridges across a DC bus and an inductor- capacitor-inductor filter that produce three phase AC power at a predetermined voltage and frequency; 
at least one voltage sensor and at least one current sensor for three-phase demodulation of the three phase signals and converting the three-phase signals to a two-phase orthogonal reference frame; and 
a position/velocity estimator for providing a velocity of the permanent magnetic synchronous motor based on sensor signals from Hall sensors associated with the permanent magnetic synchronous motor including: estimating a position based on the sensor signals; comparing the estimated position to a measured position; and 
providing the desired velocity based on a choice between the estimated position or the measured position, the choice being based on a difference between the estimated position and the measured position; 
a modular power stage; and at least one second electric resource, 
wherein the modular power stage comprising at last one module including a power electronics system for converting power between the at least one first electronic resource and the at least one second electric resource;
 wherein measuring the position based on the sensor signals comprises: 
unwrapping the sensor signals by extending lowest significant bits of the sensor signals over time to obtain a measured position;
estimating the position based on the sensor signals comprises:
 (a) estimating the position and the velocity based on the sensor signals;
 (b) computing a position error based on the difference between the estimated position and the measured position; 
(c) providing the estimated velocity as the desired velocity if the position error is greater than a pre-selected threshold; 
(d) modifying the estimated velocity based on the position error if the position error is less than or equal to a pre-selected threshold;
 (e) estimating the position by integrating the estimated velocity; (f) applying a deadband range based on the Hall sensors to the position error; and (g) returning to (b).
2. Cancelled
3. Cancelled
4. The modular power conversion system as in claim 1 wherein the deadband range comprises a range of 70-80% of a natural error of the Hall sensors.
5. The system of claim 1 wherein the power electronics system further comprising a brake module for the permanent magnetic synchronous motor.
6. The system of claim 1 wherein the at least one second electric resource comprises a wind turbine.
7. The system of claim 1 wherein the at least one second electric resource comprises a photovoltaic array.
8. The system of claim 1 wherein the at least one second electric resource comprises a Stirling generator.
9. The system of claim 1 wherein the at least one second electric resource comprises an electrical consumer.
10. The system of claim 9 wherein the electrical consumer comprises a building.
11. The system of claim 1 wherein the at least one second electric resource comprises battery energy storage.
12. The system of claim 1 wherein the modular power stage facilitates electricity conversion between the at least one first and the at least one second electric resources and allocates the electricity based on cost.
13. The system of claim 1 further comprising a conditioner for conditioning electricity for power transmission.
14. The system of claim 1 wherein the modular power stage is communitively connected to a remote control.
15. The system of claim 1 further comprising a three phase inverter module to connect a three phase grid.
16. The system of claim 15, wherein the three phase inverter module further comprises three half bridges connected to a high and low side of a DC bus.
17. A modular power conversion system comprising:
 a permanent magnetic synchronous motor; and 
a motor controller for the permanent magnetic synchronous motor comprising: 
an analog/digital converter that converts analog sensor signals from the permanent magnetic synchronous motor to digital signals for use by a digital signal processor comprising half bridges across a DC bus and an inductor-capacitor-inductor filter that produce three phase AC power at a predetermined voltage and frequency; 
at least one voltage sensor and at least one current sensor for three-phase demodulation of the three phase signals and converting the three-phase signals to a two- phase orthogonal reference frame; and 
a position/velocity estimator for providing a velocity of the permanent magnetic synchronous motor based on sensor signals from Hall sensors associated with the permanent magnetic synchronous motor including: estimating a position based on the sensor signals; comparing the estimated position to a measured position; and providing the desired velocity based on a choice between the estimated position or the measured position, the choice being based on a difference between the estimated position and the measured position;
wherein measuring the position based on the sensor signals comprises: unwrapping the sensor signals by extending lowest significant bits of the sensor signals over time to obtain a measured position;
estimating the position based on the sensor signals comprises: 
(a) estimating the position and the velocity based on the sensor signals; 
(b) computing a position error based on the difference between the estimated position and the measured position;
 (c) providing the estimated velocity as the desired velocity if the position error is greater than a pre-selected threshold; 
(d) modifying the estimated velocity based on the position error if the position error is less than or equal to a pre-selected threshold; 
(e) estimating the position by integrating the estimated velocity;
 (f) applying a deadband range based on the Hall sensors to the position error; and (g) returning to (b).
18. cancelled
19. cancelled 
20. The modular power conversion system as in claim 17 wherein the deadband range comprises a range of 70-80% of a natural error of the Hall sensors.

Allowable Subject Matter
Claims 1, 4-17, 20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach: 
a motor controller for the permanent magnetic synchronous motor comprising: 
an analog/digital converter that converts analog sensor signals from the permanent magnetic synchronous motor to digital signals for use by a digital signal processor comprising half bridges across a DC bus and an inductor- capacitor-inductor filter that produce three phase AC power at a predetermined voltage and frequency; 
at least one voltage sensor and at least one current sensor for three-phase demodulation of the three phase signals and converting the three-phase signals to a two-phase orthogonal reference frame; and 
a position/velocity estimator for providing a velocity of the permanent magnetic synchronous motor based on sensor signals from Hall sensors associated with the permanent magnetic synchronous motor including: estimating a position based on the sensor signals; comparing the estimated position to a measured position; and 
providing the desired velocity based on a choice between the estimated position or the measured position, the choice being based on a difference between the estimated position and the measured position; 
a modular power stage; and at least one second electric resource, 
wherein the modular power stage comprising at last one module including a power electronics system for converting power between the at least one first electronic resource and the at least one second electric resource;
 wherein measuring the position based on the sensor signals comprises: 
unwrapping the sensor signals by extending lowest significant bits of the sensor signals over time to obtain a measured position;
estimating the position based on the sensor signals comprises:
 (a) estimating the position and the velocity based on the sensor signals;
 (b) computing a position error based on the difference between the estimated position and the measured position; 
(c) providing the estimated velocity as the desired velocity if the position error is greater than a pre-selected threshold; 
(d) modifying the estimated velocity based on the position error if the position error is less than or equal to a pre-selected threshold;
 (e) estimating the position by integrating the estimated velocity; (f) applying a deadband range based on the Hall sensors to the position error; and (g) returning to (b).

Regarding claim 17, the prior art fails to teach: 
a motor controller for the permanent magnetic synchronous motor comprising: 
an analog/digital converter that converts analog sensor signals from the permanent magnetic synchronous motor to digital signals for use by a digital signal processor comprising half bridges across a DC bus and an inductor-capacitor-inductor filter that produce three phase AC power at a predetermined voltage and frequency; 
at least one voltage sensor and at least one current sensor for three-phase demodulation of the three phase signals and converting the three-phase signals to a two- phase orthogonal reference frame; and 
a position/velocity estimator for providing a velocity of the permanent magnetic synchronous motor based on sensor signals from Hall sensors associated with the permanent magnetic synchronous motor including: estimating a position based on the sensor signals; comparing the estimated position to a measured position; and providing the desired velocity based on a choice between the estimated position or the measured position, the choice being based on a difference between the estimated position and the measured position;
wherein measuring the position based on the sensor signals comprises: unwrapping the sensor signals by extending lowest significant bits of the sensor signals over time to obtain a measured position;
estimating the position based on the sensor signals comprises: 
(a) estimating the position and the velocity based on the sensor signals; 
(b) computing a position error based on the difference between the estimated position and the measured position;
 (c) providing the estimated velocity as the desired velocity if the position error is greater than a pre-selected threshold; 
(d) modifying the estimated velocity based on the position error if the position error is less than or equal to a pre-selected threshold; 
(e) estimating the position by integrating the estimated velocity;
 (f) applying a deadband range based on the Hall sensors to the position error; and (g) returning to (b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836